 In the MatterofPITTSBURGHSTANDARD ENVELOPE COMPANYandPITTSBURGHPRINTINGPRESSMENAND ASSISTANTS UNION,No. 64Case No. C-926.-Decided February 16, 1940Paper Envelope Manufacturing Industry-Iraterference, Restraint, and Coer-cion:anti-union statements ; participation in formation and administration ofan employees' grievance committee ; attempting to induce an employee to spyon organizational activities of fellow employees ; lock-out to discourage con-certed activities implemented by threat of a strike ; conducting a union prefer-ence election among employees in an unfair and biasedmanner-Di.scrintination:charges of, sustained as to four employees; not sustained as to eight em-ployees-Reinstatement Ordered:employees discriminated against-BackPay:awarded to employees to be reinstated; to include any bonuses to which theywould have been entitled had they not been discharged.Mr. Henry Shore,for the Board.Reed, Smith, Shaw c McClay,byMr. John C. BaneandMr.Seward H. French,of Pittsburgh, Pa., for the respondent.Mr. Martin J. Dixon,of Pittsburgh, Pa., for the Union.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Pittsburgh Print-ing Pressmen and Assistants' Union, No. 64, herein called the Union,theNational Labor Relations Board, herein called the Board, byCharles T. Douds, Regional Director for the Sixth Region (Pitts-burgh, Pennsylvania), issued its complaint, dated May 26, 1938,against Pittsburgh-Standard Envelope. Company,' Pittsburgh, Penn-sylvania, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and '(3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, accompanied by'Incorrectly designated in the complaint as Pittsburgh Standard Envelope Company.20 N. L. R. B., No. 53.516 PITTSBURGH STANDARD E'NVELOPE COMPANY517notice of hearing, were duly served upon the respondent and theUnion.In respect to the unfair labor practices; the complaint, as amendedat the hearing, alleged in substance: that the respondent demonstratedto its employees by various and sundry methods its hostility to outsidelabor organizations in general and the Union in particular; that the-respondent conducted meetings, speeches, and conversations tendingto discourage membership in or activity of its employees in outsidelabor organizations in general and in.the Union in particular; thatthe respondent encouraged and dominated an employees' grievancecommittee; that the respondent made threats and statements that itwould cease operations if a substantial number of its employees be-came associated with outside labor organizations in general and withthe Union in particular; that the respondent encouraged its em-ployees to spy on each other for the purpose of obtaining informationabout attempts of its employees to organize in outside labor organi-zations in general and in the Union in particular ; that the respondent-ceased operations and locked out its employees to discourage member-ship and/or activity in outside labor organizations in general and inthe Union in particular; that the respondent conducted a union pref-erence election among its employees in an unfair and biased manner;And that the respondent discharged 12 named employees and refusedto reinstate them. because- of their membership and activity in the.Union, because they engaged in concerted activity with other em-ployees for the purpose of collective bargaining and other mutual aidand protection, and in order to discourage membership in the Unionor any other labor organization.On June 1, 1938, pursuant to an extension of time granted by theRegional Director, the respondent filed an answer, denying that itsbusiness affected commerce within the meaning of the Act, denying.the alleged unfair labor practices, and setting forth a number ofaffirmative defenses in regard to the discharges.Pursuant to notice, a hearing was held on June 6, 7, 8, 9, 10, 11,1.31147 15,16, and 17, 1938, at Pittsburgh, Pennsylvania, before HaroldStein, the Trial Examiner duly designated by the Board. The Boardand the respondent, represented by counsel, and the Union, repre-sented by its secretary, participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing counsel for the Board moved to amend thecomplaint to correct a minor typographical error and also moved toamend it by adding certain allegations with respect to the respond-ent's business.Counsel 'for the respondent waived the requirement-of 5 days' notice of the amendments,.The Trial Examiner granted283031-41-vol. 20-34 518DECISIONSOF NATIONALLABOR RELATIONS BOARDthe motions.During the hearing counsel for the respondent madetwo motions to dismiss the complaint on the grounds that the Boardlacked jurisdiction over the respondent.The Trial Examiner deniedboth motions.At the close of the Board's case counsel for the Boardmoved to conform the complaint to the proof with respect to minorvariances between the proof and allegations of the complaint.Noobjection was interposed by counsel for the respondent and the mo-tion was granted by the Trial Examiner.During the course of thehearing counsel for the Board moved to strike all testimony con-cerning Catherine Wilson as incompetent, irrelevant, and immaterial.The Trial Examiner reserved ruling on the motion and in his Inter-mediate Report denied, the motion.During the course of the hearingthe Trial Examiner made several other rulings on motions and onobjections to the admission of evidence.The Board has reviewed allthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Thereafter the Trial Examiner filed his Intermediate Report datedSeptember 19, .1938, copies of which were duly served upon the re-spondent and the Union. The Trial Examiner found that the respond-ent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and Section 2 (6)and (7) of the Act. and recommendedthat' the- respondent case anddesist therefrom and, affirmatively offer immediate and full reinstate-ment with back pay, including bonus and Christmas present, to the 12named employees who had been discharged.The Trial Examinerfurther recommended that the complaint be dismissed in so far as italleged a violation of Section 8 (3) of the Act.Exceptions to theIntermediate Report were filed by .the Union on October_ 5,.1938," and'exceptions and objections by the respondent on October 17, 1938.Pursuant to notice, a hearing was held before the Board on April27, 1939, inWashington, D. C., for the purpose of oral argument.The respondent and the Union were represented by counsel and par-ticipated in the hearing.The Board has considered the exceptions andobjections to the Intermediate Report and in so far as they are incon-sistent with the findings, conclusions,. and order set forth below, findsno merit in them.Upon' the entire record in the' case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent was incorporated under the laws of the Common-wealth of Pennsylvania in 1917 under the name of Pittsburgh EnvelopeCompany and operated a factory at Greensburg, Pennsylvania, until PITTSBURGH STANDARD ENVELOPE COMPANY5191932.At that time it altered its corporate name to its present formand moved its plant to Pittsburgh, Pennsylvania, where it has operatedever since and maintains its sole factory and place of business.The respondent is engaged in the manufacture of paper envelopes inwhich process it uses paper, gulp, ink, boxboard, cartons, electrotypes,and various other items.Scrap paper accumulated in the manufac-ture of envelopes is sold by the respondent through brokers.The re-spondent employs five. salesmen in Pittsburgh, Pennsylvania, and, inaddition, an individual in Clarksburg,West Virginia, occasionallytakes orders for the respondent.Raw materials used by the respondent are shipped from West Vir-ginia, New York, and other States to its factory at Pittsburgh. Italso purchases certain types of envelopes from firms located in Chi-cago, Illinois, and Cleveland, Ohio.Approximately 82 per cent of thedollar value of raw materials used by the respondent are shipped toit from points outside the Commonwealth of Pennsylvania.From March 1, 1937, to February 28,1938, 17.8 per cent of the dollarsales of the respondent were shipped outside the Commonwealth ofPennsylvania.II.THE ORGANIZATION INVOLVEDPittsburgh Printing Pressmen and Assistants' Union, No. 64, is alabor orgaiization affiliated with the International Printing Pressmenand Assistants' Union of North America, which in turn is affiliatedwith the American Federation of Labor. It admits to its membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Inte9' f ei ence, restraint, Cdlbd coercionIn December 1936 or January 1937, Elmer G. Overly, presidentand general manager of the respondent, called a meeting of employeesin the plant after working hours.Charles McGervey, an employee,testified that at this meeting Overly told the employees of union-trouble in other plants and warned them "not to have anything to-do .with- the -union-,because-'they-would not dictate to him." 'FrancisJ. McMahon, another employee, testified that Overly said that therewas trouble in the envelope industry in the east and that, if the em-ployees "would keep out of trouble" and would not "see any organiz-Overly,on the other hand, testified that he had never expressed hostility toany organization and. had always told his employees that, if theywished to organize, he would do all lie could to help them.He ad-mitted that he discussed unions at this meeting, but stated that he 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas careful to avoid using the word "union"because he did not .wishto create the impression that he did not want the employees to becomeinvolved in a union.He stated.that he wished them to becomeinvolved only"after due consideration,and after the proper method,to avoid inconvenience."He further stated that there was consid-erable discussion in newspapers at that time concerning sit-downstrikes, plant damage, and loss of time by employees and that hecounseled the employees that all.that "silly business"was unnecessaryand could-be avoided by considering the matter and acting.intelli-gently.He stated that he also told.them that"the smart thing todo in these various cases,would be to stick to your knitting," thatis not to go on sit-down strikes, and that the same results could beaccomplished without loss of time.He testified that these statementswere motivated by the prevalence of sit-down strikes, destruction ofproperty,and other"radical"disturbances at that time,the requestof employees for advice on these matters,and the protection of cus-tomers and employees.However, he admitted that there were noradical activities in the plant at that time,no talk of organization,no labor problem,and no dissatisfaction.Overly testified that healways counseled the employees to approach new problems slowly.He stated that his purpose was to assure the employees that therewas nothing to fear and that if they wished to organize the re-spondent would gladly "go along with them," but admitted that he-did not know whether or not he accomplished his purpose. In viewof Overly's admitted statements that he had discussed unions and hadadvised the employees to proceed slowly in, organizing activities, hisgeneral denial that he expressed hostility to labor organizations isnot convincing.Moreover, his advice to the employees to proceedslowly in organizational activities constituted an interference withthe right to self-organization and other rights guaranteed employeesby the Act.We find that Overly expressed hostility to unions andintentionally conveyed the impression that he was opposed to or-ganizational activities among the employees.In March 1937 another meeting,this one for male employees only,was called by Overly in the plant. - Methods of increasing productionwere discussed,itwas decided to set up boxes in the plant in whichemployees could place suggestions,and a dinner party was suggested.Several employees testified that Overly said to keep away from or-ganizers, to see that the plant did not organize,that if it didorganize he would close it down 5 years if necessary,to let otherplaces organizeand "they couldwork, and that he could get rid..ofan. organizer by, -giving, him a little money.Overly testified thatonly routine matters rind'probably the suggestion boxes were dis-cussed.However, the uniformity of the employees'..testimony and PITT3TiTk4_1 -s-'k--"DAIUD-I, Nv.EL0P1'-.ooTmPAI\,Y_.52Lthelack of any specific de'nial`by Overly' that',hefmade, the'statei7ients,attributed to him lead us to -believe, and we find, that he did makesuch statements.A dinner party for male employees, which the respondent paidfor, was held on or about April 2, 1937. At this party speeches weremade concerning harmony among the employees, and certain sug=gestions that had been found in the suggestion boxes were read aloud.There was some criticism of individuals and of departments.ArthurSwanson, adjuster and foreman in the Wide Range Department,proposed the formation of a grievance committee and Overly an-nounced his approval of the suggestion. It was decided to drawlots for the selection of a temporary grievance committee.A few weeks later Overly called a meeting of the female em=ployees in the plant after working hours.As at the men's dinner,suggestions found in the suggestion boxes were read. Swansonexplained to the girls the plans for the grievance committee andthe girls also selected a temporary committee by lot.The meetingwas followed by a dinner paid for by the respondent.Shortly after the girls' dinner the temporary grievance committeenominated 10 persons, of whom 5 were elected as a permanent griev=ante committee at a general election among all the employees: Thepermanent committee consisted of three men and two women. Bal-lots for the election were printed in the plant by the temporarygrievance committee at no cost to the employees.The grievancecommittee held its first meeting, attended by Overly, Swanson, andOverly's secretary, in Overly's office.Swanson explained the com-mittee's functions, advising the committee that it should have itsown secretary, keep minutes of its meetings, and post the minuteson the bulletin board in the plant for the information of all em-ployees.He stated that the committee should operate primarilyto settle minor disputes without bringing them to the attention ofthemanagement and should hold meetings with the managementon matters they could not settle among themselves.Overly offeredhis office to the committee for, their meetings, and the services ofhis secretary to keep the minutes.He also offered to pay for dinnerfor the committee after-each meeting.The grievance committee failed to hold regular meetings andsettled no grievances.It received two or three grievances, but wasunable to obtain satisfactory results.The employees were dissatisfiedwith the functioning of the committee.The events described above amply demonstrate the respondent'sparticipation in the formation and administration of the grievancecommittee.The grievance committee was formed with Overly'sapproval after he had disclosed to the employees his antipathy to 522.DECISIONSOF NATIONALLABOR RELATIONS BOARDoutsideunions.The respondent'. permitted ballots, for- the electionof the committee- to be printed in its plant at no cost to the com-mittee andthereafter further evidenced its sponsorship of the projectby offering the useof office spaceand a secretaryfor committeemeetingsand byofferingto pay for dinners for the committee aftermeetings.Finally, when the committee attempted to present -griev-ances,the respondent rendered it ineffective by refusing to adjustthe grievances.We find that the respondent sponsored this plan asa device to direct the employees'organizationalactivities into apattern suited to its own purpose and calculated to have aminimumof effectiveness.During the period from January to June 11, 1937, Overly talkedat times to James D. Logan, Jr., an employee. In these conversa-tionsOverly questioned Logan with respect to union talk amongthe employees and asked Logan to report any union activities orthe presenceof organizersamong the employees.Clarence Neff, adjuster and foreman of the Open End Department,was the subject of certain complaints of a personal nature made bythe female employees working under him to the grievancecommittee.On the morning of June 11, 1937, Neff and Logan engaged in aquarrel over an order.Goldsworthy; foreman of the Cutting De-partment, instructed Logan and Walter Kinley, chairman of thegrievance committee, to see Overly and tell him that the employeeswished Neff discharged.Some of the employees gathered about andthreatened to close the plantunlessOverly discharged Neff.Loganand Kinley went to Overly and informed.him that Neff had beencausing trouble in the plant and that the employees were going toclose it down unless Neff was discharged.Overly either told themto tell the other employees that he would give Neff 30 days to"straighten out," or that he, would straighten the matter out in 30days.When Logan and Kinley reported Overly's decision to 1 heother employees, the report caused considerable dissatisfaction, someof the employees desiring to call a strike.The employees sent Loganand Kinley to see Overly again.They did so and informed him thatthe employees were going to shut the plant down if Neff was notfired.Overly responded that the employees would not dictate tohim.Logan then told Overly that Bernard Creasy, an employee,had already shut down his machine, whereupon Overly respondedthat both Creasy and Logan were "washed up."When Logan and. Kinley reported back the second time, the em-ployees decided it would be wise to join a union before doing any-thing further.The employees held a meeting during the luncheon.recess andsignatures of employees favoring a union were obtained.Additional signatures were obtained after work and on Monday, rPITTSBURGH STANDARD ENVELOPE COMPANY523June 14.2The employees' attempted- to find a union willing to admitthem to membership, no final decision having been made. as;, to,whiather they should -join -.the' A. F.' of 'L:7or C. I. O.On Mondaythe plant was open as usual and there was more general talk aboutjoining a union, although the employees had not yet gotten in touchwith an organizer. It was again generally agreed to join a unionbefore doing anything further.Although it is undoubtedly truethat not much work was done, the primary subject, of discussion wasorganization and not a strike.On either the preceding Friday or Saturday night, Overly andJames Robinson, superintendent of the plant, discussed the situationthat had arisen in the plant and Overly instructed Robinson to takewhatever steps might.—be,,necessary. ,to; handle the. situation. ,Overly;went to Harrisburg on Sunday night on a business trip.When hereturned to Pittsburgh early Tuesday morning, June 15, he telephonedRobinson, who informed him that he had closed the plant and hadposted a notice to that effect because the Logan-Neff incident hadcontinued to cause difficulty and the employees were going to close it.Overly and Robinson agreed that they would meet with the employeesat the William Penn Hotel later that morning.After talking withOverly, Robinson went to the plant and posted a new notice announc-ing the indefinite closing of the plant and a meeting to be held at10:30 a. in.The complaint alleges that the respondent ceased operations andlocked out its employees to discourage membership or activity inoutside labor organizations in general and in the Union in particular.The respondent contends, on the other hand,. that the plant was closedbecause of the Logan-Neff incident and the threat of the employeesto strike if Neff was not discharged. It also urges additional reasonsin explanation of the closing of the plant. It is significant that atthe time of the closing Robinson informed Overly that the respond-ent's reason for the shut-down was the Logan-Neff matter and theaccompanying threat to strike.The closing of the plant occurredimmediately after these events, whereas the other matters asserted asreasons involved events occurring the preceding month.At any rate,we are satisfied, and we find, that the operative if not sole cause ofthe closing of the plant and of its shut-down thereafter was the intentand desire of the respondent to effectuate, through the intimidatingforce of a lock-out, a discouragement of the employees presentingtheir collective request for Neff's discharge and of their resorting tothe exercise of their right to strike in furtherance of their interests2 The plant was closed on Saturday, except for a few employees, in accordance with theusualcustom. 524DECISIONS of '1vATI6NAL:LABOR RELATIONS BOARDas employees.' ""The collective-request 'f 61r'N6ff's'discharge was proper,concerted action on the part of the employees for their mutual aidand protection, for Neff's conduct had demonstrated his unfitness as afellow employee, and attainment of the subject of such request was alawful strike objective.4Section 8 (1) of the Act provides that employers shall not inter=fere with, restrain, or coerce their employees in the exercise of thefundamental rights which the Act in Section 7 secures to employees:Section 7 pronounces as a basic right of employees the right "to en-gage in concerted activities, for the purpose of collective bargaining orother mutual aid or protection." In enacting these provisions it wasthe intent of the Congress that employees, irrespective of whetherthey are or are not members of a labor organization, have full free=dour and liberty to enjoy the advantages of concerted action lawfullydesigned and engaged in to advance their economic and other interestsas employees.5In presenting their collective request for Neff's discharge and in'threatening resort to their right to strike, the employees were engaging in concerted activities protected by Section 8 (1) of the Act.The respondent's use of the lock-out to interfere with, restrain, 'and-coerce the employees in their engaging in these activities, necessarily3InNationalLaborRelations Board v.Stackpole Carbon Company,105 F. (2d) 167(C. C. A. 3), cert. denied November 6, 1939,enforcing and modifyingMatter ofStackpoleCarbon CompanyandUnited'Electrical& Radio Workersof America,LocalNo.502,6 N. L. R. B. 171, the Court, inspeaking of a findingof the Board that interference withand domination of a labor organizationby the respondent was at least one cause of 4strike, stated...one of those reasons, viz., the interference by the respondent with the right ofIts employeesto self-organizationas provided by Section 7 of the Act (29 U. S. C. A.157), wasa tort,a "substraction",to employthe languageof the Circuit Court ofAppeals forthe SecondCircuit inthe case ofNational Labor Relations Board v.Remington Rand, Inc.,94 F. (2d) 862, 872, certioraridenied,304 U. S. 576, and asstated in the opinion in the cited case ". . . it rested upon the tortfeasor to dis-entangle the consequencesfor whichitwas chargeable from those from which It wasimmune." In short,the burdenrested upon the respondentto showthat the strikewould have taken placeeven if it had not interfered with the rightof its employeesto self-organization in controvention of the provisionsof the Act.This the respondenthas not done and this webelieve itcannot do.4 SeeRestatementof the Lawof Torts,American Law Institute,Chapter38, p. 132,§790, whichstates : "Dismissal by an employer ofan employee is a proper object of con=certed action by his employees if the employee(b) is, by virtueof hishabits, conductor character,reasonably believedemployees to bean unfit fellowemployee,"The Restatementfurtherstateswith respect to (b) that "theterm`fellow employee'Includes employeesin supervisorypositions."In § 783, p. 116of the same chapter it isstated that"Whenever, under the rules statedin this chapter,workers are privileged toengage in specifiedconcertedaction foran object, theyare also privilegedto threaten toengage in that action for that object."5Matter ofServel, Inc.andUnited Electrical,Radio and Machine Workers of America,Local No.1002,11 N. L. R. B. 1295. .PITTSBURGH STANDARD. ENVELOPE .COMPANY525would: discourage their-joining labor organizations, and the Union,and engaging. in-activities.i-n behalf of- such organizationsWe find that the respondent locked out' its employees on June 15,1937, because they collectively requested the discharge of Neff andthreatened to strike unless this was done, thereby discouraging mem-bership and activities in labor organizationsin generaland the Unionin particular and interfering with, restraining, and coercing theemployees in the exercise of their right to engage in concerted ac-tivities for mutual aid and protection and in other rights guaranteedby Section 7 of the Act.Early Tuesday morning Robinson arranged to have the pay rollmade up, both for the normal week ending the previous Friday andfor the extra day worked on Monday.When the employees arrived at the plant Tuesday morning theyfound it closed.After reading the notice they congregated on thesidewalk in front of the plant and discussed organization.A by-stander entered into conversation with them and advised them to goto the Union.Several of the employees went to the union office andmetMartinJ.Dixon, the union secretary:He advised them to at-tend the meeting announced by the respondent and then to reportback.They thereupon joined the rest of the employees at the hotel.After Robinson paid the employees, he received a telephone call fromOverly and announced to the group that Overly was out of townand that they should all reassemble at the same time and place thefollowing day.After' leaving the meeting a large group of em-ployees went to the union office and met with Dixon. Thirty-twoof the employees signed application cards for membership in theUnion at that time.'Dixon told the employees that if Logan andCreasy were barred from the meeting on the following day, theyshould all leave.When the meeting began on the following day, June 16, Overlyannounced that he had hired the room personally and that he wantedLogan and Creasy to leave.They left and the rest of the employees°Matter of Stehli and Co., Inc.andTextileWorkersUnion,etc.,11 N. L.R. B. 1397,andMatter of The Dow Chemical CompanyandUnited Mine Workers of America,DistrictNo.. 50,13 N. L.l 1.B. 993.Cf. AssociatedPress v. National Labor Relations Board,301U. S. 103.In sustaining a finding of the Board that an employer had committed anunfair labor practice within the meaning of Section 8(3) of the Act,the Supreme Courtstated :"The Act permits a discharge for any reason other than union activityor agitationfor collective bargaining with employees...The Petitioner is at liberty,whenever occa-sionmay arise,to exercise its undoubted right to sever his relationship for any causethat seems to it proper saveonly as a punishment for or discouragement of, such activities,as'the Actdeclares permissible."[Italics ours.]'Two others,Mrs. Elvira Nelson and Alfred Kinkead,were ill at the time.They signed'application cards on August 16, 1937, and June 25, 1937,respectively.Arthur Swansonsigned an application card on June 16, 1937. There was some doubt about his eligibilityto membership in the Union because he was classified as a foreman and consequently hiscard was not dated until August 24, 1937. 526DECISIONS OF NATIONALLABOR RELATIONS BOARDremained.Robinson, who had -been. informed a few minutes pre-viously by McMahon that the employees were considering joining aunion, then whispered the news to Overly, who thereupon told Rob--'inson to make a speech while he himself walked around the back ofthe.room to,collect his thoughts.Robinson spoke about the merits ofOverly as an employer and the " necessity of harmony in the plant.Overly then took the floor again.Various employees testified thathe expressed his surprise at the employees joining a union after hehad told them several times not to do so and told them that a unionwould cost them money for which they would receive no benefit, thatitwould not be necessary to join a union in order to work in theplant, that those not joining a union would receive as much pay asthose who did join, that there would be no advantage in joining aunion, that he would not permit a closed shop, and that part ofunion dues goes to the union and part to politicians.Overly testified that while walking about in the rear of the roomhe decided to handle the matter in the same manner as he had inthe past when discussing organization with the employees.Hestated that he told the employees that he had been informed byRobinson that they were considering unionization and that while themeeting had not been called for that purpose, since they were to-gether the respondent would be glad to cooperate with them and assistthem to organize.He further stated that he told the employees thatthe respondent was not opposed to organization and was not inter-ested in whether or not they organized, but would deal with them onthe same basis whether or not they belonged to a union.He deniedthat he made any mention of dues.He stated that he intended toassist the employees to organize by counseling with them "as tohow genuine their connection was" and that he told the. employeesthat he "wanted them to go about the union business wisely to avoidloss of time." In the nature of general advice he told the employeesto be sure of their objective and not to make any mistake.Overlytestified that his remarks were motivated by the respondent's desireto avoid sit-down strikes or any inconvenience to itself or its cus-tomers and its solicitude to make sure that the employees "were ingood hands," would not be "misused,"' and would not lose any time.Regardless of Overly's motives in discussing the employees' organi-zational activities with them, it is clear that his, remarks constitutedan unwarranted interference with their right to organize.The gen-eral tone of the remarks was of such a nature as to restrain theemployees in their efforts to organize. -During the meeting Overly asked how far the employees hadprogressed with respect to joining a union.McMahon respondedthat a number of employees had already signed cards. Overly :PITTSBURGH STANDARD EN VELOP.E . COMPANY527requested McMahon to bring the union organizer to the plant.Atthe hearing Overly stated that he wished to see the organizer, hearsomething about his organization, and see his credentials becausehe had heard of unauthorized - sit-down strikes and the respondentwas fearful of having the-employees badly counseled.He furtheralleged that he wished to insure that the employees joined a unionwhich had. jurisdiction over their type of work.Someone suggestedthat a vote be taken in order to ascertain the number of employeesfavoring a union.Overly asked for a show of hands and twoattempts were made to count hands, Robinson counting for the man-agement and Swanson, on his own initiative, counting for the em-ployees.Therewere discrepancies in the count and Overlyannounced that there would be an election by secret ballot when theemployees returned to the plant.There is some testimony thatOverly promised the employees a 10-per cent raise when they returnedtothe . plant.However, inasmuch as Overly, Robinson, andMcMahon, a Board witness, denied that such a statement was made,Ave find that Overly did not make this statement.McGervey askedabout the status of Logan and Creasy and Overly replied that itwould be considered later.At the end of the meeting Overly asked the employees who re-sided in Greensburg to remain and told the other employees to returnto work and that they would be paid for the time they had beenabsent from work.The other employees left and after some briefremarks Overly told the Greensburg men to return to work. Thegirls who remained included Carrie Kinkead, Madeline Rutherford,Irene Lynch Miller," Irene Bray, and Effie Wertz, all of Greensburg,and Fern Wilcox of East McKeesport, a town situated midway be-tween Greensburg and Pittsburgh, and :a former resident of Greens-burg.After dismissing EffieWertz because she was an officeemployee, Overly spoke about the unhealthy strain involved in dailytraveling back and forth between Greensburg and Pittsburgh andasked the girls how long they would continue to work.He alsoasked the girls why they did not stay out of that "mess" and "com-motion" in the plant. Irene Miller replied that the employees of thePorcellier Company in Greensburg appeared more satisfied since theyhad a union and expressed her desire to join a union.Overly thentoldKinkead, Rutherford, Miller, and Bray to go to Greensburgimmediately at his expense and that he would call Emmanuel Dym,treasurer of the Porcellier Company, and endeavor to secure thememployment there.Overly had, in fact, spoken to Dym in the fallof 1936 with respect to securing employment at the Porcellier plantfor some of the girls.The girls went to Greensburg without return-8Referred to in the complaint as Irene Lynch. 528DECISIONS OF NATIONAL.LABOR.RELATIONS BOARDHowever,Dym hadno work available and the respondent,notified the girls to return towork the following day, with which instruction they complied.When the employees left the meeting they understood that theelection would be held immediately upon their return to the plant.However,itwas not held until the close of work.Robinson com-.piled a list of employees eligible to vote and Charles W. Cox, Sr.,formerly superintendent of the plant and at that time an office em-ployee, distributed the ballots,which were printed in the plant atno cost to the employees.That afternoon Esther Berlin, foreladyin charge of the Hand Fold Department,told several girls in herdepartment that Overly had instructed her to inform the girls thatthey would receive a 10-per cent raise if they voted against havinga union in the plant.The election resulted in an anti-union vote of32 to 16.On the following pay day, for the week ending on June 19,the employees received a 10-per cent increase in pay. In explanationof this increase the respondent stated that after the employees re-turned to work they asked that they receive weekly a bonus thatthey had been receiving quarterly and that the respondent compliedwith the request,the increase being merely the quarterly bonus cal-culated on a weekly basis.The respondent's explanation was cor-roborated by the testimony of Charles McGervey,a Board witness,who stated that on the morning following the election in responseto a query from Berlin with respect to the result of the election,he replied that she knew the, result and that.he did not think much of"a lot of yellow girls that will turn around because they have beengiven a raisein pay that they had alreadybeen receiving."More-over,McMahon, another Board witness,testified that at a.meetingheld in July 1937 for the distribution of the quarterly bonus forApril,May, and June, Robinson informed the employees that itwould be the last bonus distribution due to the 10-per cent increase.Overly denied that he told anyone that receiving the bonus weeklywould be contingent on the result of the election.Although we donot find that Overly instructed Berlin to inform the employees thatthey would receive a 10-per cent raise if the vote was anti-union, wedo find on the basis of the employees'uncontradicted testimony thatBerlin did make such statements.It is significant to note in thisconnection that Berlin did not, testify at the hearing although shewas available as a witness.Her supervisory status makes the re-spondent responsible for the effect of her statementsThe Union contends that the election was not fair because it wassupposed to be held before the employees resumed work ; becauseLogan and Creasy, the four Greensburg girls, and one girl who leftearly, did not vote;because due to the absence of Logan and Creasyother employees feared to vote in favor of a union ; and because the PITTSBURGH STANDARD EINVELOPE COMPANY529respondent had representatives at' the election while the Union hadnone.We find that the election, conducted under the supervisionof representatives of the respondent after the anti-union expressionsof Overly and the other interference and coercion described above,could not result in a. free expression of employee sentiment with re-spect to organization.The success of the respondent's activitiesagainst organization is attested by the anti-union vote of 32 to 16,although on only the preceding day 32 employees had signed appli-cation cards.The result of the election armed the respondent witha new weapon in its offensive against organization of its employees.Subsequent to the election, organizational activities in the plantdecreased, the employees being apprehensive of even discussing aunion.The sequence of events set forth above clearly reveals the interfer-ence, restraint, and coercion.practiced by the respondent.At variousmeetings Overly expressed his hostility to labor organizations.Healso attempted to induce an employee to spy on organizational ac-tivities of the employees and report back to him.The respondentparticipated in the formation and administration of the grievancecommittee, then thwarted the employees' efforts to utilize it for thepresentation of grievances.When the employees attempted to im-plement the presentation of a grievance by the threat of a strike, therespondent locked them out.Later, when the respondent -learnedof the steps taken by the employees to organize, it continued itsinterference by offering to "assist" them, although its "assistance"consisted of opposition to their efforts to organize.Finally, bymeans of the election, the respondent successfully completed its cam-paign against organizational activities among its employees, withForelady Berlin giving the anti-union campaign a special impetusby holding out the promise of a raise if the employees voted againsta union.We find that the respondent, by the acts described above,has interfered with, restrained, and coerced its employees in the ex.ercise of their right to self-organization, to form, join, and assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection.B. The discharges1.The discharge of Logan and CreasyJames D. Logan, Jr.,was employed continuously by the respondent"from 1928 until his discharge on June 16, 1937.At the time of hisdischarge he was employed as a cutter, earning about $30 or $32 perweek. 530DECISIONS OF NATIONAL LABOR'RELATIONS BOARDBernard Creasy, aformer employee of the Standard EnvelopeCompany, became an employee of the respondent when it moved toPittsburgh and took over the plant of the Standard Envelope Com-pany in 1932.He worked continuously for the respondent from 1932until his. discharge on June 16, 1937, doing printing-press work.At the time of his discharge he was earning $30 per week at anhourly rate of 75 cents.The respondent contends and the evidence discloses that both Lo-gan and Creasy were to some: extent. unsatisfactory employees andthat Creasy was definitely scheduled for discharge at an appropriatetime.However, as disclosed by the testimony of Overly himself, theactual decision to discharge the twQ employees was reached whenLogan and Kinley returned to Overly the second time on June 11,1937, and was based on the connection of Logan and Creasy withthe events of that day.When Logan and Kinley interviewed Overlyfor the second time on that day Logan informed him that Creasyhad shut his press down, whereupon Overly replied that Creasy hadbeen "on the pan for a long time," that he was "washed up," andthat the same thing applied to Logan.Overly admitted at thehearing that at that time he definitely decided that both Logan andCreasy were to be discharged, although he claimed that in Logan'scase all the previous incidents involving Logan played a part inhis discharge.On the afternoon of June 11, Overly instructed Robinson to dis-charge Logan and Creasy as soon as he could conveniently do so.No action was taken by Robinson on Monday, June 14, and bothmen worked that day. On Tuesday morning, June 15, when Robin-.son paid the employees in full, he made no distinction betweenLogan and Creasy and the other employees.When Logan andCreasy appeared at the meeting at the William Penn Hotel onWednesday, June 16, however, Overly ordered . them to leave.Both Logan and Creasy returned to the.. plant subsequent totheir discharge and both were refused reinstatement.At the hear-ing. both' testified that they desired: reinstatement. .It is undisputed that Logan and Creasy on June 11, were leadersin the concerted movement on the part of the employees for thedischarge of Neff.Since, as we have stated above, this concertedactivitywas an exercise of the rights guaranteed to employees inSection 7 of the Act, Logan and Creasy could not properly be dis-charged for such activity.We find that James D. Logan, Jr., and Bernard Creasy-were dis-charged' by the respondent on June 16, 1937, and thereafter' refusedreinstatement, because they had engaged in concerted. activities forthe purposes of collective bargaining and other mutual aid and ' pro- PITTSBURGH STANDARD' ENVELOPE COMPANY .531tection and that the respondent in so discharging them has inter-fered with, restrained, and coerced its employees in the exercise ofthe.rights guaranteed to them in Section. 7 of the Act, thereby en-gaging in an unfair labor practice, within the meaning of Section8 (1) of the Act. In addition, such discrimination has the effect ofdiscouraging membership in a labor organization, which is the cus-tomary instrument utilized by employees to exercise the rights ofcollective bargaining and other mutual aid and protection guaranteedby Section. 7, and . constitutes,. an unfair labor practice within themeaning of Section 8 (3) of the Act.9Logan has not worked since his discharge.Prior to his dischargehe operated a tavern and since his discharge has continued to do so,but he has not worked at the tavern any longer hours than he didformerly.Creasy was unemployed from the time of his discharge untilabout the middle of November 1937.At that time he secured otheremployment at a wage of $25 per week and at the time of the hear-ing was still thus employed.2.The discharge of Bohr and WilcoxOn July 23, 1937, Rose Bohr and Fern Wilcox, two employees inthe respondent's Hand Fold Department, were discharged by Robin-son.They were informed that they were laid off because of poorbusiness conditions.No other reason was given.Robinson statedthat he did not know whether the lay-off was temporary or perma-nent.We are satisfied from the surrounding facts and circumstances,mentioned below, that the respondent intended to and did terminatepermanently the relations of these two employees with the respondent.Both these employees were members of the group of plant workerswho the previous month had decided upon. the .desirability of joininga labor organization and theretofore had participated in the concertedactivities engaged in at the plant, above mentioned.Both joined theUnion on June 15, the same, day that Robinson had the short meeting .,with all the employees.We have no doubt and we find that therespondent, at the time it discharged these two women, was well awareof their identification with those employees interested in collectiveaction and who favored or joined the Union. Both employees hadraised their hands at the meeting at the William Penn Hotel whenthe respondent's general manager, Overly, asked all employees presentwho favored a union to do so. Before this occurrence Overly hadbeen apprised of the fact that some of the employees were consideringjoining .a union.See footnote 6.. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout a week or two after her discharge Wilcox went to the plantto obtain some money due her. On that occasion she met Overly andasked him why she was discharged. Overly replied, "For the dirtydeal that your gang gave me; you shouldn't have to ask."He thensaid "What the hell are you kicking about; you only asked for atemporary job anyhow."Wilcox stated that while she had beenemployed for a temporary position, in fact she had been working foralmost3 years at her job.Overly replied that that was all the timehe had and that if she wanted to know anything further. to speak withRobinson.Wilcox then went to see Robinson and spoke at somelength with him, but the conversation was inconclusive., Robinsonadverted to poor business conditions and said that he did' not thinkthey would improve before January of the following year.The respondent, in its answer, alleges that Bohr and Wilcox werelaid off because of slack work in their department brought about bya decrease in the respondent's business, and that they were laid offrather than other employees in their department because they ap-peared more able to maintain themselves without employment andbecause theirservices were less essentialto the respondent.At thehearing, the respondent contended with respect to the condition ofits business at the time of the discharges that this condition hadbecome badbecause ofthe effect of chain-store legislationupon itscustomers' business and of increased competition. It also advertedto an, anticipatedloss of animportant customer.The respondent's contention with respect to slack business on andpreceding June 15, 1937, rests upon testimony lacking in specificity.Overly testified that, prior to the enactment of chain-store legisla-tion in Pennsylvania on June 5, 1937,10 there was a "movement onthe,part of all people-affected-by that law" and that it seemed "wise"to the respondent to discontinue all unprofitable operations.Hestated thatbecause ofsuch legislation the respondent's sales to twocustomers, the Gulf Oil Company and one of the "5 and 10" chains,diminished, that its annual sales to the oil company diminished from60,000 envelopes to 20,000 "over a period" and those to the othercustomer "not as much" over such"generalperiod."He explainedthat the "general period" was the.-.two -years -preceding -the° hearing,but admitted that this was only "an impression,"which might notbe correct.The record does not show when with reference to July23, 1937, the alleged decrease in the respondent's businessresultingfrom such legislation occurred; whether or not it was prior to thatdate and, if so, how long prior; or the amount of loss compared withthe respondent's total volume of sales. , Indeed, there is .nothing to10 Store and Theatre Tax Act. June 5. 1.937, P. L. (Pa.) 1656. PITTSBURGHSTANDARD ENVELOPE COMPANY533show what the respondent's total volume of sales was at any timeor its relationship on July 23 with previous periods of comparableemployment.Nor is there any other data essential to the question.Overly testified that "about this same period" the two largest in-dependent envelope manufacturers in the country lost some largegovernment orders and, therefore, began competing with the re-spondent at prices it considered below its cost, adversely affectingthe respondent's entire business.Here again the record is silent asto the time when this alleged loss of business occurred, the amountof business lost, and its relationship to the total volume of the re-spondent's business.The respondent submitted bids on July 9 andon August 9, 1937, on an annual contract to supply the Common-wealth of Pennsylvania with envelopes.Overly testified that afterJuly 9 he had little expectation of the respondent being awarded thecontract due to conversations he had with the "principals" in Harris-burg, Pennsylvania.The fact that the respondent was not awardedthe contract supports this testimony.However, the respondentfailed to show how much business it anticipated losing because of itsfailure to secure the contract or the relationship of this business tothe respondent's total volume of sales. In short, these general state-ments of Overly are not substantiated by any testimony showing anappreciable decline-in-the respondent's business prior to and on July23, 1937, or showing any necessity for a reduction in the number ofits employees.It appears from exhibits introduced by the respond-ent" that both its pay roll and its production decreased during thesecond half of 1937 from the levels of the first half of that year andthat the average number of employees and the number of -hoursworked per week by teach employee were less during the second halfof 1937 than during the first half of'the same year.However, inview of the above facts, we are. not satisfied that the condition of therespondent's business in July 1937 was such as to explain the lay-offof Bohr and Wilcox.-Even if we assume that the respondent did suffer a decline in busi-ness, the evidence falls far short of proving any necessity for thelay-off of the two employees.The respondent's usual procedure inthe past during a slowness in its business had been to reduce the num-ber ' of hours worked by employees rather than to lay them off.Overly testified that a 25-per cent loss in dollar volume below a three-or four-year average would be the point at which- he would reducethe force rather than the number of hours worked by employees.While respondent's profits dropped considerably during 1937, produc-tion fell off only 10.6 per cent in the second half of 1937 from thelevel of the first half of 1937.There is 'no showing that this decline1Resp. Exhs. Nos. ] GA, 19, and 20.283031-41-vol. 20--35 534DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDwas a'decline in dollar volume.In view.of Overly's statement andthe fact that the record does not show any reason.for departing fromthe respondent's past policy,we' are not satisfied that business condi-,tions necessitated a lay-off on July 23.There'is no documentary evidence to show any decrease in businessaffecting the Hand Fold Department.The record is silent as to thenormal volume of business in this department,its volume at the time.of the lay=off of the two women, and the correlation between the.volume of business in this department and that of the entire plant..Overly testified that a decline of business might affect.different de-partments in the plant at different times and that there was no rela-tionship between the respondent's volume of sales and activity in anygiven Department.He stated that there had been little activity in the.Hand .Fold -Department since 1932 and that in July 1937 it wasaffected by the alleged decline in business before other departments.He further testifiedthat the lay-off of the two girls was due to agradual decline in work in that department and the manner in whichthe department would be affected in the future and stated that sincethe lay-off of the two girls the department had been further reducedby the'transfer of another employee to a different company.,Hesought'to explain a Board exhibit 12 which showed that employeesin the Hand Fold'Department worked fairly regular hours duringMarch;. April, and May, 1937, by stating that the respondent hadorders during that period and stated that the normal practice of therespondent for two years prior to the hearing had been to transfergirls from the Hand Fold Department to other departments whenwork was slack in that department and that such could have beenthe case when girls in that department were shown on the Boardexhibit as working a 40-hour week.We: are not satisfied by thisvague testimony that business conditions with respect to the HandFold Department.justified the lay-offs.Nor does the evidence establish any reasonable basis for selectingthese two girls instead of other employees for discharge.Overlyand Robinson testified that in June or,early in July1937 they beganto discuss the necessity of laying off employees and that in thesediscussions they considered the status of every employee in the plant.Overly left it to Robinson's discretion as to which employees to layoff,, but told him that Wilcox was employed on a temporary basisand that Bohr had, had trouble with her supervisor when she workedon a handclasp machine, that she had been transferred to the HandFold Department rather than having been discharged,and that,inasmuch as she was the youngest in seniority in that-department, she-should be the first to be discharged..The record shows that Wilcox12Bd. Exh. No. 8A. PITTSBIIRGH'STaNDARD: ENVELOPE'COMPANY. _535was in the respondent's employ from' 1924 to June 1932 and wasrehired in October 1934 on a temporary basis.Thus Wilcox had aconsiderable employment record with the respondent and at the timeof her discharge had been continuously employed for a period ofmore than 2 years.Moreover,Wilcox stated, and we find, that ashort time after she returned to work in 1934, she decided to workpermanently, informed Overly of her decision, and received worksmocks from-him, which appear to have been given only to permanentemployees.Overly admitted that the trouble between Bohr and hersupervisor when she worked on the machine ceased with her transferto the Hand Fold Department some 2 months before her discharge.Robinson testified that he laid off Wilcox and Bohr rather than otheremployees in the department because they were married and hadhomes, because he thought that their husbands were working, becausethey were more recent employees than others in the department, be-cause they lived farther from the plant than other employees andhad a greater distance to travel to work, and because Viola Miller,the. next employee in point of service, was separated from her hus-band and had children to support.However, he did not rememberwhether or not he asked them if their husbands were working,, al-though he. stated that he discussed the domestic situation of em-ployees in conversations with their, fellow workers. It appears fromthe record that Bohr had more seniority in the plant than Miller andthatWilcox had approximately the same amount of seniority.Bohrtestified that she worked the greater part of the time she was in therespondent's employ in the Hand Fold Department.Moreover, thetheory of seniority'seems to have been invented for this occasion andwas not even mentioned as a factor in connection with the dischargeof the 14 employees occurring subsequently.Overly testified thatseniority was not seriously considered in connection. with any of thelay-offs that occurred... Robinson. admitted that Bohr, who resided inSharpsburg within streetcar distance of the plant, did not live aninaccessible distance from the plant.We'are satisfied,' and, we find, that the respondent discharged Bohrand Wilcox because they had. engaged in the concerted activitiesabove described and because of their. desire to have a union in theplant.Furthermore, the discharge of these two employees was in-tended by the respondent to serve as a warning to other employeesthat they would invite discharge by engaging in concerted activitiesor..joining the Union.The respondent thus pursued further its anti-union. activities, which we'have discussed above.Overly's statement,above quoted, to Wilcox after her discharge shows clearly the anti-union character of the discharges.Whatever contributory., factorsthere may have been in selecting these two girls for discharge thecritical factor was the respondent's desire to abolish concerted ac- 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivity among its employees and to prevent the, inception,.of a union.in the plant.We find that the respondent by dischargingRoseBohr and FernWilcox on July 23, 1937, discriminated in regard to their hire andtenure of employment, thereby discouraging membership in theUnion and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed them in Section 7 of the Act.At the time of their discharge Bohr and Wilcox were earning 44cents an hour and were working a 40-hour week, the compensationof each amounting to $17.60 per week.Neither has worked sinceher discharge and both desire reinstatement.We regard the evidenceintroduced by the respondent as to their failure to seek work else-where as immaterial133.The other dischargesThe complaint alleged that the respondent on or about August 24,1937, discharged and at all times thereafter refused to reinstateFrancis McMahon, Charles McGervey, Madeline Rutherford, CarrieKinkead, Irene Miller, Irene Bray, Elvira Nelson, and Arthur Swan-son because of their membership and activity in the Union, becausethey engaged in concerted activity with other employees in the plantfor the purpose of collective bargaining and other mutual aid andprotection, and to discourage membership in the Union and/or anyother labor organization.The respondent contends that these discharges were occasioned byslackness of business and that in selecting the above employees fordischarge it followed a procedure of choosing married women re-siding in Greensburg whose husbands were working and of choosingmen on their efficiency and relative earnings,. Grp;ensburg men beingdischarged in preference to Pittsburgh men where all things wereequal.In the case of Carrie Kinkead, who was unmarried, the de-terminative factor according to the respondent, was Overly's beliefthat her health was suffering from the-daily trip to Pittsburgh andfrom the strain involved in operating a machine.Although the respondent's testimony with respect to the conditionof its business and the operative factors in the selection of those dis-charged is not wholly convincing, we .do not find upon the recordpresented that the sole or contributing cause of these discharges wasanti-union, as alleged.The evidence adduced was insufficient toestablish that fact.We find that the respondent did not dischargeor thereafter refuse to reinstate Francis McMahon, Charles McGer-vey, Madeline Rutherford, Carrie Kinkead, Irene Miller, Irene Biiiy;Matter of Western Felt Works, a corporationandTextileWorkers Organizing Corn,-rnittee,Western Felt Local,10 N. L. R. B. 407, enforced, on consent,We.stern.FcltWorksv. A. L. R. B.,March 25,1939(C. C. A. 7). -'PITTS13U-RGH STANDARD -ENVELOPE' COMPANY- .537Elvira,Nelson, and Arthur Swanson; or any of them, because oftheirmembership and activity .in-.the Union, or because they hadengaged in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection, or to discourage member-ship in the Union and/or any other labor organization. Theallegations of the complaint -with respect to these employees will,accordingly, be dismissed.IV.THE EFFECTOF THE UNFAIRLABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent- set forthin SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveralStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act by restoring as nearly as possible the situation that existedprior to the commission of the unfair labor practices.We have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights which the Actguarantees to them.We shall, therefore, order the respondent tocease and desist from such practices.We have found that the respondent discriminatorily dischargedJames D. Logan, Jr., Bernard Creasy, Rose Bohr, and Fern Wilcox.We shall order the respondent to offer them immediate and full rein-statement to their former positions, without prejudice to their sen-iority and other rights and privileges, and to make them whole forany loss of pay they have suffered by reason of their discharge, bypayment to each of them of a sum equal to the amount which eachwould normally have earned as wages from the date of the dischargeof each to the date of the offer of reinstatement, less his or her netearnings 14 during such period, but including any bonuses to whicheach would have been entitled had he or she not been discharged.14 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union., Local 2590,8N.-L. R.B. 440.Monies received forwork performed upon Federal,State,county,municipal, or other work-relief projects arenot considered as earnings,but, as provided below in the Order,shall be deducted fromthe sum due the employee,and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State,county,municipal,or other government or governmentswhich supplied the funds for said work-relief projects. 538DECISIONS OF' NATIONAL:-LABOR. RELATIONS ;BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Pittsburgh Printing Pressmen and Assistants' Union, No. 64, isa labor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of James D. Logan, Jr., Bernard Creasy, Rose Bohr, and FernWilcox, thereby discouraging membership in a labor organization,the respondent has engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,Within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of Francis McMahon, Charles McGervey,Madeline Rutherford, Carrie Kinkead, Irene Miller, Irene Bray,Elvira Nelson, and Arthur Swanson, or any of them, within themeaning of Section 8 (1) or (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Pittsburgh-StandardEnvelope Company, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Pittsburgh Printing Pressmenand Assistants' Union, No. 64, or any other labor organization, bydiscrimination in regard to hire, tenure, terms, or conditions ofemployment;-(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid and protection, as guaranteed in Section 7 of the At.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act : PITTSBURGH STANDARD ENVELOPE COMPANY539(a)Offer to James D. Logan, Jr., Bernard Creasy, Rose Bohr,and Fern Wilcox immediate and full reinstatement to their formerpositions, without prejudice to their seniority and other rights andprivileges;(b)Make whole James D. Logan, Jr., Bernard Creasy, Rose Bohr,and Fern Wilcox for any loss of pay they have suffered by reasonof their respective discharges, by payment to each of them of a sunsequal to an amount determined in the manner set forth in the sectionentitled "The remedy" above ; deducting, however, from the amountotherwise due to each of said employees, monies received by saidemployee during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount so deducted to the appropriate fiscal agency of the Fed-eral, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief. projects;(c) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) cpnsecu-tive days, stating that the respondent will cease and desist in themanner set forth in paragraphs 1 (a) and (b) of this Order, thatitwill take the affirmative action set forth in paragraphs 2 (a) and(b) of this Order, that the respondent's employees are free to be-come or remain members of Pittsburgh Printing Pressmen andAssistants' Union, No. 64, and that the respondent will not discrimi-nate against any employee because of membership or activity inthat organization;(d)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND rr Is FURTHER ORDERED that the complaint, in so far as it allegesthat the respondent discriminated in regard to the hire and tenureof employment of Francis McMahon, Charles McGervey, MadelineRutherford, Carrie Kinkead, Irene Miller, Irene Bray, Elvira Nelson,and Arthur Swanson, within the meaning of Section 8 (1) and (3)of the Act, be, and it hereby is dismissed.MR.WILLIAM M. LEISERSON. took no part in the consideration ofthe above Decision and Order.